IN RE: Columbia ■ Medical Ctr./SW La.;' — Defendant(s); Applying for Supervisory and/or Remedial Writ; to the Court of Appeal, Third Circuit, Number CW99-0200; Parish of Lafayette 15th Judicial District Court Div. “C” Number 97-5414
Granted. The ruling of the trial court, based upon its in camera inspection of the documents at issue, does not represent an abuse of discretion. Accordingly, the judgment of the court of appeal ordering disclosure of the disputed portion of the hospital’s occurrence report is vacated, and the judgment of the trial court is reinstated.
LEMMON, J., not on panel.
KNOLL, J., would deny the writ.